MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 140 
Docket:	   Han-16-414	
Argued:	   April	12,	2017	
Decided:	  June	29,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                    PORTFOLIO	RECOVERY	ASSOCIATES,	LLC	
                                      	
                                     v.	
                                      	
                             MAX	A.	BICKFORD	
	
	
JABAR,	J.	

       [¶1]	 	 Max	 A.	 Bickford	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Hancock	 County,	 R.	 Murray,	 J.)	 affirming	 a	 District	 Court	 (Ellsworth,	

Mallonee,	J.)	 judgment	 in	 a	 small	 claims	 proceeding	 in	 favor	 of	 Portfolio	

Recovery	Associates,	LLC	(PRA),	finding	Bickford	liable	on	debt	that	PRA	had	

purchased	 from	 a	 prior	 creditor.	 	 Bickford	 raises	 two	 issues	 on	 appeal.	 	 He	

contends	that	the	District	Court	erred	by	finding	that	PRA	had	met	its	burden	

of	 proof	 and	 by	 admitting	 PRA’s	 exhibits	 into	 evidence.	 	 We	 disagree	 and	

affirm.			

                                   I.		BACKGROUND	

       [¶2]	 	 PRA	 filed	 two	 small	 claims	 complaints	 against	 Bickford:	 one	 on	

April	23,	2015,	and	the	second	on	May	11,	2015.		The	first	claim	alleged	that	
2	

Bickford	had	been	indebted	to	Capital	One	Bank	(USA),	N.A.	in	the	amount	of	

$1,102.20	 and	 that	 PRA	 had	 purchased	 the	 debt.	 	 The	 second	 alleged	 that	

Bickford	 had	 been	 indebted	 to	 HSBC	 Bank	 Nevada,	 N.A.	 in	 the	 amount	 of	

$885.08	 and	 that	 PRA	 had	 purchased	 the	 debt.	 	 In	 each	 complaint,	 PRA	

requested	a	judgment	against	Bickford	for	the	amount	of	the	alleged	debt	plus	

costs.			

       [¶3]	 	 The	 District	 Court	 (Mallonee,	 J.)	 heard	 the	 cases	 together	 on	

October	 5,	 2015.	 	 For	 each	 claim,	 PRA	 offered	 in	 evidence	 an	 affidavit	

suggesting	 that	 PRA	 had	 received	 proper	 assignment	 of	 Bickford’s	 debt	 and	

that	 the	 purported	 amount	 of	 the	 debt	 was	 an	 accurate	 statement	 of	 the	

amount	of	money	owed.		PRA	also	offered	in	evidence	for	each	claim	bills	of	

sale	 purportedly	 proving	 the	 sale	 of	 Bickford’s	 two	 accounts	 from	 the	 prior	

creditors	 to	 PRA.	 	 Additionally,	 as	 to	 its	 first	 claim,	 PRA	 offered	 in	 evidence	

several	credit	card	statements	and	a	2012	Maine	tax	lien	certificate	offered	to	

show	 that	 the	 address	 where	 the	 statements	 were	 mailed	 was	 Bickford’s	

residence.		As	to	its	second	claim,	in	addition	to	the	affidavit	and	bill	of	sale,	

PRA	offered	in	evidence	a	single	credit	card	statement.			

       [¶4]		Bickford	objected	to	the	admission	of	the	affidavits	in	each	claim	

on	the	basis	that	there	was	no	witness	to	verify	their	relevance,	accuracy,	or	
                                                                                                             3	

credibility,	 and	 that	 they	 did	 not	 comply	 with	 the	 requirements	 for	 actions	

brought	 on	 itemized	 annexed	 accounts	 pursuant	 to	 16	 M.R.S.	 §	 355	 (2016).		

Bickford	also	argued	that	all	of	PRA’s	exhibits	should	be	excluded	pursuant	to	

M.R.S.C.P.	 6(b)	 and	 15,	 and	 M.R.	 Civ.	 P.	 43(a).	 	 Further,	 he	 argued	 at	 the	

hearing	 that	 PRA	 had	 offered	 no	 evidence	 of	 a	 contract	 and	 therefore	 could	

not	prove	its	claims	for	breach	of	contract.			

        [¶5]	 	 The	 court	 reserved	 ruling	 on	 the	 evidentiary	 offerings	 in	 both	

claims	 and	 provided	 additional	 time	 for	 each	 party	 to	 submit	 written	

arguments.	 	 After	 review	 of	 the	 written	 submissions,	 in	 two	 decisions—

without	making	factual	findings	or	explicitly	ruling	on	the	admissibility	of	the	

evidence—the	court	found	that	16	M.R.S.	§	355	did	not	apply	and	concluded	

that	 PRA	 had	 met	 its	 burden	 of	 proof	 as	 to	 both	 claims.1	 	 Bickford	 appealed	

both	 decisions	 to	 the	 Superior	 Court	 pursuant	 to	 M.R.S.C.P.	11(d),	 and	 the	

Superior	 Court	 (Hancock	 County,	 R.	 Murray,	 J.)	 affirmed	 the	 District	 Court’s	

decisions.		Bickford	timely	appeals	that	judgment.		See	M.R.	App.	P.	2(b)(3).	

    1		At	the	hearing,	PRA	asserted	that	its	complaints	recited	claims	only	for	breach	of	contract.		In	

written	filings	to	the	District	Court	following	the	hearing,	PRA	asserted	causes	of	action	for	breach	
of	 contract	 and	 unjust	 enrichment,	 and	 a	 claim	 under	 the	 Fair	 Debt	 Collection	 Practices	 Act,	 see	
15	U.S.C.S.	 §§	 1692-1692p	 (LEXIS	 through	 PL	 115-9).	 	 On	 appeal	 here,	 PRA	 does	 not	 specify	 the	
legal	theory	under	which	it	is	entitled	to	relief,	but	contends	that	its	evidence	supports	the	court’s	
finding	that	PRA	owns	Bickford’s	debt,	the	debt	is	in	the	amounts	alleged,	Bickford	defaulted,	and	
PRA’s	 two	 affidavits	 meet	 the	 statutory	 requirements	 of	 16	 M.R.S.	 §	 355	 (2016),	 which	 sets	 out	
requirements	of	affidavits	for	accounts	annexed	complaints.		Because	at	the	hearing	PRA	explicitly	
disclaimed	section	355	as	a	basis	for	Bickford’s	liability,	we	do	not	consider	arguments	related	to	
that	cause	of	action.	
4	

                                     II.		DISCUSSION	

	      [¶6]	 	 Bickford	 raises	 two	 issues	 on	 appeal.	 	 First,	 he	 claims	 that	 the	

District	 Court	 erred	 by	 finding	 that	 PRA	 had	 met	 its	 burden	 of	 proof	 to	

establish	its	ownership	of	his	debt.		Second,	he	asserts	that	the	court	erred	by	

admitting	PRA’s	affidavits	into	evidence	because	the	affidavits	do	not	meet	the	

requirements	 of	 16	 M.R.S.	 §	 355	 and	 PRA	 presented	 no	 live	 witnesses	 to	

support	its	case.		

A.	    Standard	of	Review	

       [¶7]	 	 Small	 claims	 proceedings	 in	 the	 District	 Court	 are	 creatures	 of	

statute	 with	 procedures	 and	 rules	 different	 from	 those	 in	 the	 District	 and	

Superior	 Courts.	 	 See	 14	 M.R.S.	 §§	7481-7487	 (2016).	 	 Initially,	 the	 small	

claims	 rules	 limited	 any	 appeal	 by	 either	 party	 to	 issues	 of	 law.	 	 See	 Ela	 v.	

Pelletier,	495 A.2d 1225,	1227-28	(Me.	1985).		In	Ela	v.	Pelletier,	however,	we	

held	that	limiting	appeals	by	the	defendant	to	issues	of	law	violated	the	Maine	

Constitution	 because	 it	 denied	 the	 defendant	 the	 right	 to	 a	 jury	 trial.	 	 Id.	 at	

1228-29.	 	 Because	 the	 plaintiff	 had	 the	 option	 of	 bringing	 the	 claim	 in	

Superior	 Court	 where	 a	 jury	 trial	 would	 be	 available,	 there	 was	 no	

constitutional	 requirement	 that	 the	 plaintiff	 be	 given	 the	 same	 right	 as	 the	
                                                                                            5	

defendant	 to	 appeal	 a	 small	 claims	 judgment	 and	 demand	 a	 jury	 trial.	 	 Id.	 at	

1229.		

	      [¶8]		The	Rules	of	Small	Claims	Procedure	were	subsequently	amended	

to	reflect	the	defendant’s	options	on	appeal.		See	M.R.S.C.P.	11.		Rule	11(d)(2)	

states	that	upon	appeal	by	the	defendant,	he	or	she	is	entitled	to	a	jury	trial	de	

novo	 on	 an	 issue	 triable	 by	 right.	 	 If	 the	 defendant	 decides	 to	 appeal	 any	

factual	 issues,	 he	 or	 she	 is	 required	 to	 file	 affidavits	 “‘setting	 forth	 specific	

facts	 showing	 that	 there	 is	 a	 genuine	 issue	 of	 material	 fact’”	 entitling	 the	

appealing	defendant	to	a	trial	by	jury.		H	&	H	Oil	Co.	v.	Dineen,	557 A.2d 604,	

605	(Me.	1989)	(quoting	M.R.	Civ.	P.	56(e));	see	also	M.R.S.C.P.	11(d)(2);	M.R.	

Civ.	 P.	 80L.	 	 Failure	 to	 make	 a	 demand	 for	 a	 jury	 trial	 with	 accompanying	

affidavits	 constitutes	 a	 waiver	 of	 his	 right	 to	 jury	 trial.	 	 In	 that	 event,	 the	

appeal	is	limited	to	questions	of	law.		See	M.R.S.C.P.	11(d)(1)-(2).	

	      [¶9]	 	 Here,	 Bickford	 did	 not	 demand	 a	 jury	 trial	 on	 any	 issues,	 and	

therefore	 we	 only	 address	 any	 legal	 issues,	 which	 we	 review	 de	 novo.	 	 See	

Gray	 v.	 TD	 Bank,	 N.A.,	 2012 ME 83,	 ¶	 10,	 45 A.3d 735.	 	 Legal	 issues	 do	 not	

include	 questions	 of	 weight	 to	 be	 given	 to	 evidence.	 	 See	 Vibert	 v.	 Dimoulas,	

2017 ME 62,	¶	16,	---	A.3d	---.		Thus,	to	the	extent	that	Bickford	argues	that	the	

court	 erred	 in	 its	 assessment	 of	 evidence	 properly	 admitted,	 that	 argument	
6	

cannot	entitle	Bickford	to	relief	on	appeal.		To	the	extent	that	Bickford	argues	

that,	 as	 a	 matter	 of	 law,	 PRA	 did	 not	 present	 evidence	 on	 which	 the	 court	

could	 have	 determined	 that	 Bickford	 was	 liable,	 that	 argument	 is	 cognizable	

on	appeal.		See	NDC	Commc’ns,	LLC	v.	Carle,	2016 ME 156,	¶	7,	149 A.3d 1151.	

	      [¶10]		PRA’s	evidence	was	limited	to	the	information	contained	in	and	

accompanying	the	affidavits.		If	the	court	did	not	err	in	admitting	the	affidavits	

in	 evidence,	 then	 the	 court	 had	 evidence	 sufficient	 to	 support	 its	

determinations	 that	 Bickford	 is	 liable	 to	 PRA.	 	 Alternatively,	 if	 the	 affidavits	

were	 not	 admissible,	 then	 there	 would	 be	 no	 evidence	 on	 which	 the	 court	

could	 find	 Bickford	 liable.	 	 We	 therefore	 turn	 to	 Bickford’s	 argument	

pertaining	to	the	admissibility	of	PRA’s	documents	admitted	in	evidence.	

B.	    Admissibility	of	the	Evidence	

	      [¶11]		Bickford	argues	that	the	court	erred	by	admitting	in	evidence	the	

various	 exhibits	 that	 PRA	 offered	 in	 both	 its	 claims,	 because	 PRA’s	 reliance	

upon	affidavits	rather	than	live	witnesses	denied	Bickford	a	fair	opportunity	

to	present	a	defense.		PRA,	on	the	other	hand,	contends	that	its	exhibits	were	

properly	admitted	and	that	there	was	no	requirement	for	it	to	present	a	live	

witness.				
                                                                                        7	

	     [¶12]		The	purpose	of	small	claims	proceedings	is	to	provide	“a	simple,	

speedy	 and	 informal	 court	 procedure	 for	 the	 resolution	 of	 small	 claims.”		

14	M.R.S.	 §	 7481.	 	 Small	 claims	 are	 defined	 as	 any	 claim	 for	 “debt	 or	

damage[s]”	 no	 greater	 than	 $6,000.	 	 14	 M.R.S.	 §	 7482.	 	 The	 Small	 Claims	 Act	

provides	 that	 the	 Supreme	 Judicial	 Court	 shall	 adopt	 procedural	 rules	 for	

small	 claims	 actions.	 	 14	M.R.S.	 §	7484-A.	 	 Under	 M.R.S.C.P.	 6(b),	 the	 Maine	

Rules	of	Evidence,	other	than	those	with	respect	to	privilege,	do	not	apply	in	

small	 claims	 proceedings.	 	 Without	 setting	 evidentiary	 standards,	 M.R.S.C.P.	

6(b)	 states	 that	 “[t]he	 court	 may	 receive	 any	 oral	 or	 documentary	 evidence,	

not	 privileged,	 but	 may	 exclude	 any	 irrelevant,	 immaterial,	 or	 unduly	

repetitious	evidence.”		(Emphasis	added).	

	     [¶13]	 	 In	 this	 case,	 the	 exhibits	 submitted	 by	 PRA	 included	 documents	

that	were	not	“irrelevant,	immaterial,	or	unduly	repetitious.”		In	support	of	its	

claim	 on	 the	 Capital	 One	 debt,	 PRA	 offered	 in	 evidence	 photocopies	 of	 five	

credit	card	bills	setting	out	Bickford’s	name,	an	account	number,	the	dates	of	

the	 statements,	 and	 the	 outstanding	 balance.	 	 In	 support	 of	 its	 claim	 on	 the	

HSBC	 debt,	 PRA	 offered	 in	 evidence	 one	 credit	 card	 bill	 also	 setting	 out	

Bickford’s	 name,	 an	 account	 number,	 a	 date,	 and	 an	 outstanding	 balance.		

PRA’s	 affidavits	 suggested	 that	 PRA	 was	 the	 assignee	 of	 Bickford’s	 previous	
8	

creditors	and	listed	the	final	four	digits	of	the	Capital	One	and	HSBC	accounts.		

In	addition,	PRA	offered	two	bills	of	sale,	one	for	each	claim,	both	stating	that	

“[a]ccounts	identified	in	the	Sale	File”	had	been	sold	by	prior	creditors	to	PRA.		

The	 court	 was	 entitled	 to	 admit	 in	 evidence	 and	 then	 consider	 these	

documents	because	they	fell	within	the	general	grant	of	admissibility	created	

in	 Rule	 6(b)	 and	 because	 none	 of	 that	 Rule’s	 grounds	 for	 exclusion	 applied	

here.		There	was	no	error	in	the	court’s	decision	to	admit	these	documents	in	

evidence.2	

         The	entry	is:	

                         Judgment	affirmed.		
	
	        	       	       	       	       	
	
	                                	




     2		We	are	not	persuaded	by	Bickford’s	assertion	that	in	this	type	of	proceeding,	he	had	a	“right”	

to	 cross-examine	 the	 affiants,	 and	 we	 note	 that	 nothing	 in	 the	 record	 indicates	 that	 Bickford	
requested	 any	 process	 by	 which	 one	 or	 both	 affiants	 would	 be	 made	 available,	 telephonically	 or	
otherwise,	for	testimonial	purposes.		
                                                                                       9	

Erica	 Veazey,	 Esq.	 (orally),	 Pine	 Tree	 Legal	 Assistance,	 Bangor,	 for	 appellant	
Max	A.	Bickford	
	
Katherine	Audet,	Esq.,	Law	Offices	Howard	Lee	Schiff,	PC,	Portland,	and	David	
P.	 Florio,	 Esq.	 (orally),	 Law	 Offices	 Howard	 Lee	 Schiff,	 PC,	 Auburn,	
Massachusetts,	for	appellee	Portfolio	Recovery	Associates,	LLC.	
	
Linda	 Conti,	 Asst.	 Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
amicus	curiae	Attorney	General	Janet	T.	Mills	
	
Thomas	 A.	 Cox,	 Esq.,	 National	 Consumer	 Law	 Center,	 Portland,	 and	 Jeffrey	
Gentes,	 Esq.,	 Jerome	 N.	 Frank	 Legal	 Services	 Organization,	 New	 Haven,	
Connecticut,	 for	 amici	 curiae	 The	 National	 Consumer	 Law	 Center	 and	 The	
Jerome	N.	Frank	Legal	Services	Organization	
	
	
Hancock	County	Superior	Court	docket	numbers	AP-2015-10	and	AP-2015-11	
FOR	CLERK	REFERENCE	ONLY